Exhibit 10.34

AMENDED, RESTATED AND CONSOLIDATED NOTE A-2-B-2-C

BFP ONE LIBERTY PLAZA CO. LLC

MERS MIN: 8000101-0000006759-4

 

$40,000,000.00

   New York, New York    As of August 8, 2007

FOR VALUE RECEIVED, the undersigned BROOKFIELD PROPERTIES OLP CO. LLC (f/k/a BFP
ONE LIBERTY PLAZA CO. LLC), a Delaware limited liability company (the “Maker”),
promises to pay to the order of GOLDMAN SACHS MORTGAGE COMPANY, a New York
limited partnership, and its successors and assigns (the holder of this Note
from time to time, or any portion hereof, is hereinafter referred to as the
“Holder”) or to such other account pursuant to such other wiring instruction as
the Holder may from time to time designate in writing, the principal amount of
FORTY MILLION DOLLARS ($40,000,000.00), or so much thereof as may be outstanding
from time to time (the “Principal Amount”), together with interest thereon and
all other amounts payable to the Holder under the Loan Documents with respect to
the Loan, such principal, interest and other amounts to be payable as provided
in the Loan Agreement (as defined below). Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Loan Agreement.

This Amended, Restated and Consolidated Note A-2-B-2-C (this “Note”), together
with that certain Amended, Restated and Consolidated Note A-2-B-2-B, of even
date herewith, in the original principal amount of SEVENTY FIVE MILLION DOLLARS
($75,000,000) by Maker for the benefit of Goldman Sachs Mortgage Company (the
“A-2-B-2-B Note”), replaces, but does not extinguish the indebtedness evidenced
by, that certain Amended, Restated and Consolidated Note A-2-B-2-B, dated as of
August 8, 2007, in the original principal amount of ONE HUNDRED FIFTEEN MILLION
DOLLARS ($115,000,000.00) executed by Maker and payable to the order of Goldman
Sachs Mortgage Company, as holder (“Original Note”). This Note, together with
the A-2-B-2-B Note, amends and restates, in its entirety, the Original Note.

This Note, together with the A-2-B-2-B Note, that certain Amended, Restated and
Consolidated Note A-1, that certain Amended, Restated and Consolidated Note
A-2-A, that certain Amended, Restated and Consolidated Note A-2-B-1 and that
certain Amended, Restated and Consolidated Note A-2-B-2-A (collectively, the
“Other Notes”), is the “Note” referred to in that certain Loan Agreement, dated
as of the date hereof, among the Maker, as borrower, and Goldman Sachs
Commercial Mortgage Capital, L.P., as a lender (as amended, modified or
supplemented and in effect from time to time, the “Loan Agreement”) and,
together with the Other Notes, evidences the Loan made thereunder. Reference to
the Loan Agreement is hereby made for a statement of the rights of the Holder
and the duties and obligations of the Maker, but neither this reference to the
Loan Agreement nor any provision thereof shall affect or impair the absolute and
unconditional obligation of the Maker to pay the principal, interest and other
amounts payable with respect to this Note when due. The Principal Amount shall
bear interest at the rates provided for in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

All advances made to the Maker pursuant to the Loan Agreement and all
prepayments of principal thereof, and the resulting changes to the Principal
Amount, may be endorsed by the Holder upon the schedule hereto attached which is
a part of this Note; provided, however, that the failure of the Holder to make
any such endorsement shall not in any manner affect the obligation of Maker to
repay the Principal Amount in accordance with the terms hereof. Such
endorsements (absent manifest error) shall be prima facie evidence of the
Principal Amount.

This Note is secured by the Mortgage, the Assignment of Rents and Leases and
other security interests and liens granted in the Loan Agreement and in other
Loan Documents.

The principal sum evidenced by this Note, together with accrued interest and
other sums or amounts due hereunder, shall become immediately due and payable at
the option of the Holder upon the occurrence and during the continuation of any
Event of Default in accordance with the provisions of the Loan Agreement.

This Note, together with the Other Notes, amends, restates and consolidates in
their entirety the terms and provisions of those certain promissory notes issued
by the Maker and described in Schedule A (collectively, the “Existing Note”) so
that henceforth this Note, together with the Existing Note, shall constitute
evidence of but one debt in the principal amount stated above. The terms,
covenants, agreements, rights, obligations and conditions contained in this Note
shall supersede and control the terms, covenants, agreements, rights,
obligations and conditions of the Existing Note; provided, however, that nothing
herein shall impair the indebtedness evidenced by the Existing Note.

With respect to the amounts due and payable pursuant to this Note, the Maker
waives the following: (1) demand, presentment, protest, notice of dishonor,
notice of nonpayment, suit against any party, diligence in collection of this
Note, except for notices required by any Governmental Authority and notices
required by the Loan Agreement; and (2) any further receipt by or acknowledgment
of any Collateral now or hereafter deposited, pledged or conveyed as security
for the Loan.

In no event shall the amount of interest (and any other sums or amounts that are
deemed to constitute interest under applicable Legal Requirements) due or
payable hereunder (including interest calculated at the Default Rate) exceed the
maximum rate of interest designated by applicable Legal Requirements (the
“Maximum Amount”), and in the event such excess payment is inadvertently paid by
the Maker or inadvertently received by the Holder, then such excess sum shall be
credited as a payment of principal on this Note, and if in excess of the
outstanding Principal Amount of this Note, shall be immediately returned to the
Maker upon such determination. It is the express intent hereof that the Maker
not pay and the Holder not receive, directly or indirectly, interest in excess
of the Maximum Amount.

Other than as expressly set forth in the Loan Agreement, this Note may not be
assigned in whole or in part by the Maker. The Holder shall have the right from
time to time at its discretion to make an assignment or sell a participation
subject to and in accordance with the terms set forth in the Loan Agreement.
Maker’s obligations in connection with any such assignment or participation
shall be as set forth in the Loan Documents.

 

2



--------------------------------------------------------------------------------

The Holder shall not by any act, delay, omission or otherwise be deemed to have
amended, modified, supplemented, waived, extended, discharged or terminated any
of its rights or remedies, except by an amendment, modification, supplement,
waiver, extension, discharge or termination in writing and signed by the
appropriate parties, as may be applicable pursuant to the Loan Agreement. All
rights and remedies of the Holder under the terms of this Note and applicable
statutes or rules of law shall be cumulative, and may be exercised successively
or concurrently. The Maker agrees that there are no defenses, equities or
setoffs with respect to the obligations set forth herein.

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Note shall be prohibited by or invalid under applicable
Legal Requirements, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.

The Holder may, at its option, release any Collateral given to secure the
indebtedness evidenced hereby, and no such release shall impair the obligations
of the Maker to the Holder under this Note and the other Loan Documents.

This Note was negotiated in New York, and made by the Maker and accepted by the
Holder in the State of New York, and the proceeds of this Note were disbursed
from New York, which State the parties agree has a substantial relationship to
the parties and to the underlying transaction embodied hereby, and in all
respects (including, without limitation, matters of construction, validity and
performance), this Note and the obligations arising hereunder shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and performed in such State and any applicable law
of the United States of America.

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE HOLDER OR THE MAKER ARISING OUT
OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
NEW YORK, NEW YORK. THE MAKER, AND BY ACCEPTANCE OF THIS NOTE, THE HOLDER,
HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, AND (ii) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING.

The provisions of this Note shall be subject to the provisions of the Loan
Agreement including the non-recourse provisions of Section 9.19 of the Loan
Agreement, the provisions of which are incorporated herein by this reference as
if fully set forth herein.

THE MAKER AND, BY ACCEPTANCE HEREOF, THE HOLDER, TO THE FULLEST EXTENT THAT EACH
MAY LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING,
WITHOUT LIMITATION, ANY TORT

 

3



--------------------------------------------------------------------------------

ACTION), BROUGHT BY EITHER PARTY HERETO WITH RESPECT TO THIS NOTE OR THE OTHER
LOAN DOCUMENTS.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.

 

MAKER: BROOKFIELD PROPERTIES OLP CO. LLC By:  

/s/ Ralph S. Toussie

 

Name: Ralph S. Toussie

Title: Vice President, Associate Counsel